Case 1:19-cv-02408-CMA-MEH Document 14 Filed 09/27/19 USDC Colorado Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

                                                     )
                                                     )                     Case No. 1:19-cv-02408
  ZACHARIAH ROBERTSON,                               )
  Individually and on behalf of all others similarly )
  situated,                                          )
                                                     )        DEFENDANT’S MOTION TO
                 Plaintiff,                          )          DISMISS AND COMPEL
          v.                                         )             ARBITRATION
                                                     )
  AVERY TECHNICAL RESOURCES, INC.,                   )
                                                     )
                 Defendant.                          )
                                                     )
                                                     )


         Defendant Avery Technical Resources, Inc. (“Avery” or “Defendant”) respectfully

  moves the Court for an order dismissing Plaintiff’s Original Collective Action Complaint

  pursuant to Federal Rule of Civil Procedure 12(b)(2) and 12(b)(3) and compelling arbitration

  pursuant to 9 U.S.C. § 4. This motion is based on the memorandum of law and supporting

  documents and declarations filed herein, and all of the files, records, and proceedings herein.



  Dated: September 27, 2019                       /s/ Joseph M. Sokolowski
                                                  Joseph M. Sokolowski (MN Bar 0178366)
                                                  Ashley R. Thronson (MN Bar 0395947)
                                                  FREDRIKSON & BYRON, P.A.
                                                  200 South Sixth Street, Suite 4000
                                                  Minneapolis, MN 55402-1425
                                                  Telephone: 612.492.7000
                                                  jsokolowski@fredlaw.com
                                                  athronson@fredlaw.com

                                                  ATTORNEYS FOR             AVERY      TECHNICAL
                                                  RESOURCES, INC
